                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI

 DIRECTORS OF THE OHIO                              :
 CONFERENCE OF PLASTERERS                           :
 AND CEMENT MASONS COMBINED                         :
 FUNDS, INC.                                        :       Case No. 3:19-cv-00262
                                                    :
         Plaintiffs,                                :       Judge Thomas M. Rose
                                                    :
 v.                                                 :
                                                    :
 ACL GENERAL CONTRACTING, INC.                      :
                                                    :
         Defendant.                                 :
                                                    :
                                                    :

      ORDER GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

       WHEREAS, Plaintiffs Directors of the Ohio Conference of Plasterers & Cement Masons

Combined Funds, Inc. filed their Complaint on August 27, 2019;

       WHEREAS, Defendant, ACL General Contracting, Inc., failed to file a timely answer or

otherwise plead;

       WHEREAS, the Clerk of this Court issued an Entry of Default on October 31, 2019;

       NOW THEREFORE, upon motion of the Plaintiffs and for good cause shown, default

judgment is hereby entered against Defendant in accordance with the Motion for Default Judgment

and exhibits thereto; and

       IT IS HEREBY ORDERED that JUDGMENT IS ENTERED on behalf of Plaintiffs

and against Defendant.

       IT IS FURTHER ORDERED that Defendant shall, not later than 14 days from the date

of this Order, submit to an audit by making available to Plaintiffs, or their designated agent, in the

manner and at the time and place designated by Plaintiffs, all of Defendant’s books and records
for the period of January 2015 to the present. Defendants shall provide Plaintiffs with all records,

information, and responses as necessary for Plaintiffs to determine the amounts owed in unpaid

contributions, liquidated damages and interest.

       IT IS FURTHER ORDERED that Defendant is liable for the amount of contributions

found due and owing from the audit, plus liquidated damages, interest, attorney fees, as well as the

costs of any audit. After an audit has been performed or the monthly reports are submitted and the

total amounts owed have been calculated, counsel for Plaintiffs will file an affidavit containing

these amounts owed and, upon the filing of such affidavit, this Court shall enter a Judgment Entry

for damages in favor of Plaintiffs and against Defendant.

       IT IS FURTHER ORDERED that the above-captioned matter shall not be

administratively closed by the Clerk’s Office until such time as Plaintiffs file an affidavit as to the

amounts owed to Plaintiffs by Defendant.

       IT IS FURTHER ORDERED that Plaintiffs are entitled to ongoing interest in the amount

of one percent per month until the unpaid contributions are paid in full and any additional

attorney’s fees incurred in collecting the judgment amount.

                                                       ENTERED:

                                                       By:
                                                       *s/Thomas M. Rose
                                                       _______________________________
                                                       THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE


                                                       Dated:

                                                       _November 14, 2019
                                                       _____________________________

Prepared by Counsel for Plaintiffs:
Tenechia D. Lockhart (0093648)
Thomas R. Kendall (0080996)
Ledbetter Parisi LLC
5078 Wooster, Suite 400
Cincinnati, Ohio 45226
937.619.0900 (ph)
937.619.0999 (fx)
